Title: To Alexander Hamilton from Rufus King, 11 September 1796
From: King, Rufus
To: Hamilton, Alexander


London Sep. 11. 1796
Immediately after the publication of the Letter from the french Government to their Minister Barthelemi at Basle, announcing their determination to seize the cargoes of neutral vessels destined to the English Ports, I wrote to Mr. Monroe informing him that the Br. Gov. disavowed the having issued any recent order for the capture of neutral Cargoes bound to french Ports as alledged in the letter to Barthelemi—and by a Letter that I received today from Mr. Monroe under date of the 28. of August he says that on application for Information whether the fr. Gov. have issued an order for the capture of neutral Vessels he has been informed that no such order has been issued, and further that none will be, in case the British did not seize our vessels.
I am not quite able to explain this Transaction, I therefore give you fresh Facts as I know—you must seek for interpretations.
very sincerely and affectionately   Yr. ob. Ser.
Rufus King
Colo. Hamilton
